Citation Nr: 1616808	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-37 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right ankle sprain. 

4.  Entitlement to service connection for spondylosis of the lumbar spine.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

In July 2014, the Board remanded the Veteran's above-captioned claims because the RO sent a hearing notification letter to an incorrect mailing address.  Specifically, the RO sent the notice letter to a mailing address in [redacted], Texas, on [redacted].  The Board instructed the RO to schedule the Veteran for and properly notify him of the requested hearing.

While the Veteran's claims were in remand status, the RO sent the Veteran a hearing notification letter, dated in April 8, 2015.  The letter advised the Veteran that the hearing was scheduled for April 20, 2015.  The RO determined that the Veteran failed to appear for the hearing and returned the claims to the Board for appellate review.  However, in mailing the April 8, 2015 hearing notification letter, the RO used the same incorrect mailing address (the [redacted] address).  Because the hearing notification letter was again sent to an incorrect mailing address, a remand is necessary so that the Veteran may receive proper notice according to due process.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2015); see Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must confirm the Veteran current mailing address.  Thereafter, the RO must schedule the Veteran for a Travel Board hearing in accordance with his request.  Using the Veteran's correct mailing address, the RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 19.76 (2015). 
 
 2.  After the Travel Board hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder shall be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

